Citation Nr: 0331334	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the cervical spine with partial fusion, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran had active duty from June 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The veteran appeared before the undersigned 
Veterans Law Judge via a videoconference hearing with the RO 
in May 2003.

At his hearing, the veteran testified that he couldn't work 
due to his disabilities.  The Board finds that this is an 
informal claim for a total rating based on individual 
unemployability.  This issue is referred to the RO for 
appropriate action.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In the instant case, the Board observes that the 
veteran was not advised of the duty to assist and the duty to 
notify with respect to the issues on appeal.    


A review of the service medical records reflects that the 
veteran was seen for vertigo, and in January 1987 he 
underwent a cardiovascular evaluation for syncope.  An EKG 
revealed findings interpreted as abnormal.  In July 1987 a 
blood pressure of 120/92 was recorded.  An April 1999 VA EKG 
revealed abnormal findings.  The Board is of the opinion that 
a specialized examination is warranted.

Additionally, at his hearing, the veteran testified that he 
was to see his family physician, Dr. Kentland (sic) regarding 
his heart condition.  There are no medical or records from 
this physician of record in the claims file.  The most recent 
VA medical examination of the veteran's cervical spine 
disability was in 1999.  Although the claims file contains VA 
and private medical records through 2002 showing some 
testing, a January 2002 addendum noted the veteran's chronic 
pain as well syncope and chest pain and recommended a 
thorough examination to include an EMG for muscles.  This 
examiner noted that a disability assessment could not be 
completed without such examination.  Further, the regulations 
pertaining to Diagnostic Code 5293, intervertebral disc 
syndrome, were revised, effective September 23, 2002 and 
again effective September 26, 2003.  The RO has not had the 
opportunity to review the veteran's claim in conjunction with 
the most recent revision effective in September 2003.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.

Finally, after the issuance of the December 17, 2002 
supplemental statement of the case, the veteran submitted a 
September 2001 private medical record.  The United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In this case, a waiver of RO 
review was not received.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
to include Dr. Kentland (sic), who 
treated the veteran for his heart since 
service, which have not been previously 
submitted and cervical spine disorders 
since September 2001.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The RO should request the VA medical 
facility to furnish copies of any 
additional treatment records covering the 
period from August 17, 2002 to the 
present.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
neurologist to determine the nature and 
severity of the veteran's residuals of 
fracture of the cervical spine with 
partial fusion.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should provide ranges of motion 
testing of the cervical spine and what is 
considered to be the normal range of 
motion.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use.  In 
addition to an electromyogram and nerve 
conduction studies any other tests deemed 
necessary should be performed.  The 
examiner should state whether the 
cervical spine disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes. With respect to the 
veteran's neurological impairment, the 
examiner should also identify all 
neurological symptoms of the veteran's 
intervertebral disc syndrome and express 
an opinion as to their severity. The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

3.  A VA examination should be conducted 
by a specialist in cardiovascular 
disorders in order to determine the 
nature, severity, and etiology of any 
cardiovascular disease.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All studies and tests 
deemed necessary should be performed.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that any 
heart disease diagnosed is related to 
service?  The complete rationale based on 
facts of the case and sound medical 
principles should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003); 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

5.  The RO should readjudicate the issues 
in appellate status, to include 
consideration of all additional evidence 
received as well as the criteria for 
rating intervertebral disc syndrome 
revised effective in September 2002 and 
again effective in September 2003.   If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




